[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE: DISCOVERY
Except as necessary to complete discovery in accordance with this court's order of March 6, 1998, there will be no further discovery by either party unless specifically approved by the court in advance for good cause shown. Such disciplinary order is necessary in view of the age of the case, the conduct of counsel and the extraordinary pleading history resulting in the compilation of seven file folders which the court regards as grossly disproportionate to the need in a case of basic relative simplicity. This order is issued pursuant to the authority vested in the court by P.B. § 13-5 and the court's inherent power to control the litigation before it so as to prevent mismanagement.
MOTTOLESE, JUDGE